DETAILED ACTION
This is the initial Office action for application SN 17/178,295 having an effective date of 18 February 2021 and a provisional priority date of 26 February 2020.  Claims 1-28 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of co-pending Application No. 17/184,948. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application claims an electronic device comprising a substrate molded onto a singulated carrier portion, wherein the substrate comprises a polymer composition that includes a liquid crystalline polymer and a mineral filler.  Although not claimed, the specification in the co-pending application teaches that the polymer composition may additionally contain conductive carbon materials, which renders the claims of 17/184,948 indistinguishable over the claimed substrate (claim 24) and electronic devices (claims 25-28) of the instant claims.      
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0272365).
Kim discloses a liquid crystalline polymer composition that contains a conductive filler and a plurality of mineral fibers distributed within a liquid crystalline polymer matrix [0012].  Kim discloses a molded part formed from the polymer composition wherein the part exhibits a surface resistivity of about 1 x 1015 ohms or less [0082].
Kim discloses that the conductive fillers constitute from about 0.1 wt.% to about 25 wt.% of the polymer composition, and that mineral fibers constitute from about 5 wt.% to about 60 wt.% of the polymer composition [0003].  
Kim discloses that the liquid crystalline polymer generally has a high degree of crystallinity that enables it to effectively fill the small spaces of a mold [0016].  Suitable polymers include aromatic esters (Formula (I) in [0017]), and may contain repeating units formed from one or more aromatic hydroxycarboxylic acids, aromatic dicarboxylic acids, aromatic diols, etc. [0016].  Kim teaches that aromatic hydroxycarboxylic repeating units may include 4-hydroxybenzoic acid (HBA) and 6-hydroxy-2-naphthoic acid (HNA) in amounts of from about 10 mol.% to about 85 mol.% of the polymer [0022]. Kim teaches that other repeating units may also be employed in the polymer such as hydroquinone, acetaminophen, 4-aminophenol, and others [0023].  Kim teaches that the liquid crystalline polymer may be present in the polymer composition in an amount of from about 25 wt.% to about 95 wt.%, and in some embodiments, from about 30 wt.% to about 80 wt.% [0014]. 
Kim teaches that the conductive filler includes metal particles, carbon particles (e.g., graphite, graphene, carbon black, etc.), carbon nanotubes, carbon fibers, and so forth [0032]. Kim teaches that the mineral fibers include those derived from silicates, such as inosilicates (wollastonite), sulfates, mineral wools, and so forth [0040].  Kim further teaches particulate fillers such as talc and mica [0044].    
Kim discloses that the polymer composition may be used in a wide variety of components and may be molded into a planar substrate for use in electronic equipment [0078].  
Thus the examiner is of the position that Kim meets the limitations of the claimed polymer composition, a substrate comprising the polymer composition, and an electronic device comprising said substrate.     


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nair (US 2017/0002137) discloses a liquid crystalline polymer for use in melt-extruded articles wherein the liquid crystalline polymer may be a composition additionally comprising carbon black [0041] and mineral fillers [0040].  
HARA et al. (US 2021/0071082) disclose a liquid crystal polyester resin composition comprising (A) a liquid crystal polyester, (B) talc, (C) mica and (D) glass fibers. The composition may also contain carbon black [0171]-[0173].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
August 3, 2022